Proceeding pursuant to CPLR article 78 to review a determination of the Nassau County Police Commissioner dated October 12, 1983, which, after a hearing, found petitioner guilty of certain violations of departmental regulations and imposed a fine of 40 days’ pay.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
We have reviewed the record and find substantial evidence to support the determination of the respondent commissioner that petitioner failed to respond to a lawful order of a superior officer and failed to conform to a prearranged investigative plan which resulted in the necessity of assigning all available squad personnel to search for petitioner. Issues of credibility are for the respondent commissioner (Matter of Gisin v Department of Public Safety, 102 AD2d 891). Petitioner received a fair trial and the fine of 40 days’ salary is not so shocking as to warrant judicial interference (Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Young v Board of Educ., 100 AD2d 515, 516). Mangano, J. P., Gibbons, Bracken and Kunzeman, JJ., concur.